DETAILED ACTION
Claims 1, 3, 5, 7-8, 10-11, 15, and 20-23 are presented for examination.
Claims 2, 4, 6, 9, 12-14, and 16-19 have been previously cancelled.
No claim amendments made.
This office action is in response to arguments submitted on 07-JUL-2022.
Interview conducted on 29 June 2022 (interview summary attached).

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/02/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments - 35 USC § 103
Applicant’s arguments with respect to 35 U.S.C. 103 have been fully considered and are persuasive.  The rejection of 35 U.S.C. 103 has been withdrawn. 


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:

PCT/JP2016/055063 dated April 19 2016 cites the references EP 2744218 A1 (US 8953099 B2), JP 2011-103547 A, and JP 2010-226701 A (US 8253857 B2).
The reference US 8953099 B2 teaches “The controller 130 may perform an operation corresponding to key information received from the remote control apparatus 200. Specifically, if information on the key selected by the user on the UI screen is received from the remote control apparatus 200, the controller 130 may control the selection of a variety of menus displayed on the application execution screen or may control performing a variety of operations executable in the application, such as a variety of functions provided by the application, according to the key information” in Col 8 lines 48-56. The claims recite “a selection task that automatically selects and executes the selected remote control program from among the plurality of programs”. The claims distinguish over the prior art by “automatically selects” rather than the user performing the selection. Further the selection is completed “upon powering ON the AV playing device” which the prior art is silent to.
The reference JP 2011-103547 A is silent to the “selection task” of the prior art relating to the program.
The reference US 8253857 B2 discloses the user selecting a mode of the transmitter rather than an automatic selection based on the power of the unit “The broadcasting receiving apparatus 1 is in the TV mode when the portable player 2 is not connected to the connector 101. When the portable player 2 is connected to the connector 101 and the connection detecting signal Sct1 from the first connection detecting unit 103 is at a high level, the broadcasting receiving apparatus 1 may switch from the current mode to the TV mode or the reproduction mode. A user may select he TV mode or the reproduction mode by a mode switching operation by the remote-control transmitter” in Col 6 lines 61-67 to Col 7 lines 1-2

JP2015-036668 dated September 5 2018 cites references JP2016-506567 A (EP 2744218 A1 / US 8953099 B2) and JP 2010-226701A (US 8253857 B2)
US 8953099 B2 and US 8253857 B2 are discussed above in PCT/JP2016/055063. No additional references are provided.

 EP 16755414 dated April 19 2022 cites EP 2613556A1 (2013/0176205 A1), US 2010/0214479 A1 (US 8253857 B2), US 2012/0173979 A1, and US 2014/0253301 A1.
The reference 2013/0176205 A1 was applied in the rejection under 35 U.S.C. 103 Yamashita, U.S. Patent Application Publication 2013/0176205 A1 (hereinafter ‘Yamashita’) in view of Yamagishi, United States Patent 7,492,877 A1 (hereinafter ‘Yamagishi’) on pg. 4 of the Non-Final Rejection dated 03/17/2022 (hereinafter ‘Non-Final’). Applicant has provided discussion regarding Yamashita on pgs. 6-7 of the Applicant Arguments/Remarks dated 07/07/2022 (hereinafter ‘Remarks’). Examiner agrees with Applicant’s arguments further noting the claims found in Application EP 16755414 lack the limitation of “upon powering ON the AV playing device with the power button”.
The reference US 8253857 B2 is addressed above in PCT/JP2016/055063.
The reference US 2012/0173979 A1 references powering on a multi-media device and displays the presents the apps on the multi-media device “At step 102, the multi-media device 12 can be powered on. At step 104, the remote control device 14 can be powered on. At step 106, one or more application software programs can be presented to the user by the multi-media device 12, such as on the display 18. The one or more application software programs can be presented on the multi-media device 12 in any suitable manner. For instance, the application software programs can be presented on the display 18 as icons for selection by the user” [0047]. This is in contrast to the claimed invention which recites “which instructs the wireless terminal to select and activate the remote control program, to the wireless terminal upon powering ON the AV playing device with the power button” where the AV device is triggering the remote control device for display “automatically” rather than displaying on multi-media device.
The reference US 2014/0253301 A1 teaches to accumulate the devices connected to a network and forward to a terminal rather than the devices connecting to the terminal “In the example illustrated in FIG. 2, the portable communications terminal 100 wirelessly communicates with a wireless communications adapter 250. The wireless communications adapter 250 in turn communicates with the first air conditioner 151, the second air conditioner 152, the third air conditioner 153, and the water heater 161 coupled to the wireless communications adapter 250 through a wired connection (e.g., Ethernet (registered trademark)) or a wireless connection. This enables the portable communications terminal 100 to communicate with the first air conditioner 151, the second air conditioner 152, the third air conditioner 153, and the water heater 161 through the wireless communications adapter 250” [0030]. This is in contrast to the claims reciting “a first receiving task that automatically and wirelessly receives the first trigger information from the AV playing device upon powering ON the AV playing device” where the remote device receives the information from the AV device.

However, this reference or any reference of record or combination of references, do not disclose or suggest, the limitations as set forth in Claims 1 and 15, specifically

a first transmission task that automatically and wirelessly transmits first trigger information, which instructs the wireless terminal to select and activate the remote control program, to the wireless terminal upon powering ON the AV playing device with the power button

a first receiving task that automatically and wirelessly receives the first trigger information from the AV playing device upon powering ON the AV playing device;
a selection task that automatically selects and executes the selected remote control program from among the plurality of programs upon the first receiving task receiving the trigger information;

In combination with the remaining features and elements of the claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1, 3, 5, 7-8, 10-11, 15, and 20-23 are allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN E JOHANSEN whose telephone number is (571)272-8062. The examiner can normally be reached M-F 9AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on 5712722279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN E JOHANSEN/Examiner, Art Unit 2146